Citation Nr: 0637387	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating under Paragraph 30 (38 C.F.R. § 4.30) based on the 
need for convalescence beyond August 1, 2002.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1972 to November 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
August 2006, to support his claim, the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  


FINDINGS OF FACT

1. The veteran underwent right knee surgery on May 1, 2002; 
and, on June 24, 2002, he reported he was doing well and was 
discharged from the orthopedic outpatient clinic.

2.  In July and September 2002, he reported weakness and 
instability in his right knee causing him to occasionally 
fall; and, on September 9, 2002, there was objective evidence 
of weakness in the right medial cruciate ligament.

3.  On October 3, 2002, a VA orthopedic consultation 
indicated right knee range of motion was from 0 to 130 
degrees with no objective signs of instability or laxity.

4.  The February 2006 VA examiner opined that a 2-month 
period of convalescence is usually adequate following this 
type of knee surgery, but given the pre-surgical condition of 
the veteran's right knee with four prior surgeries, the 
examiner was unable to comment without speculation as to 
whether a longer period of convalescence was needed in this 
case.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria are met for an extension from July 31, 2002 to 
October 2, 2002, for the temporary 100 percent rating based 
on the need for convalescence following right knee surgery.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in October 2002 and 
September 2005.  These letters provided him with notice of 
the evidence necessary to support his claim that was not on 
record at the time the letters were issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The September 2005 VCAA 
letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  Thus, 
the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) also 
has held that content-complying VCAA notice, to the extent 
possible, must be provided prior to an initial unfavorable 
decision by the RO.  Pelegrini II, 18 Vet. App. at 120.  See 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Here, VCAA notice was initially provided in October 2002, so 
prior to the RO's initial decision in February 2003.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II and Mayfield.

In developing his claim, the RO obtained the veteran's VA 
treatment records.  In addition, a VA examination was 
scheduled in February 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And as mentioned, at an August 2006 
Board hearing, he provided oral testimony in support of his 
claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  



Under 38 C.F.R. § 4.30, a temporary total (i.e., 100 percent) 
disability rating will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted because treatment of a service-connected disability 
resulted in (1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches; or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  See 38 C.F.R. § 4.30(a)(1), (2) & (3).  

The total disability rating will be effective from the date 
of hospital admission or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release.  The termination of these total ratings will not be 
subject to 38 C.F.R. § 3.105(e).  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.

A total disability rating under 38 C.F.R. § 4.30 may be 
extended 1, 2, or 3 months beyond the initial 3 months under 
paragraphs (a)(1), (2), or (3).  See 38 C.F.R. 
§ 4.30(b)(1).  A total rating can be extended 1 or more 
months up to 6 months beyond the initial 6 months period 
under paragraph (a)(2) or (3) upon approval of the Veterans 
Service Center Manager.  See 38 C.F.R. § 4.30(b)(2).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran has been service connected for a right knee 
disability effectively since he was discharged from the 
military in November 1974.  During his military service he 
underwent two right knee surgeries, including a patellectomy.  
After his military service, he underwent additional right 
knee surgery in 1976 and again in 1984.  He received a 1-
month total disability rating following the 1976 surgery, 
which involved the removal of a popliteal cyst.  He received 
a 3-month total disability rating following the 1984 surgery, 
which involved the exploration of the right popliteal fossa 
and excision of the semimembranosus bursa.  Aside from the 
temporary total ratings assigned following those surgeries, 
he had a 10 percent schedular rating prior to May 1, 2002.  

The report of a May 2000 VA examination indicates the veteran 
complained of swelling, stiffness, and pain in his right 
knee.  There was no locking or instability.  He had extension 
to 5 or 10 degrees and flexion to 100 degrees.

The VA treatment records indicate the veteran underwent 
arthroscopic debridement and partial meniscectomy of the 
posterior medial meniscus on May 1, 2002.  During the 
surgery, it was noted the anterior and posterior cruciate 
ligaments were normal.  The lateral meniscus was intact.  
Following completion of the arthroscopy, the knee fully 
extended and flexed to 120 degrees.  The post-operative plan 
included weight bearing as tolerated, aggressive range of 
motion, pain medication for a week or two followed by anti-
inflammatory medications.  He was released that same day with 
crutches and scheduled for a follow-up appointment in two 
weeks.

On May 16, 2002, VA treatment records show the veteran 
complained of pain and swelling.  He continued to use his 
crutches.  The incisions had healed well and there was no 
erythema.  He had full extension and flexion limited to 90 
degrees.  The plan was to schedule him for physical therapy 
and return for a follow-up orthopedic appointment in six 
weeks.

On June 24, 2002, the veteran reported constant, sharp, non-
radiating pain and locking in his right knee.  He did not 
report any giving way or instability.  McMurray's test was 
positive with lateral clicking during the examination, but no 
other signs of instability or laxity.  He was discharged from 
the orthopedic clinic and it was recommended he follow-up 
with his primary physician and continue with physical 
therapy.

On July 8, 2002, the veteran went to the emergency room 
complaining of right knee pain and weakness.  He said the 
weakness caused him to occasionally fall.  On objective 
physical examination, his right knee was swollen, but the 
external wounds were healing well.  He was ambulatory when he 
arrived.  On July 16, 2002, he again visited the emergency 
room reporting that his right knee had hyper-extended two 
days earlier and caused him to fall.  He said he had crutches 
at home, but had not used them since May 12, 2002, pursuant 
to the physician assistant's instructions.  Since then, he 
said he fell regularly - three times per day.  He was 
provided a knee brace to stabilize the knee and allow for 
mobilization.

On September 6, 2002, the veteran went to urgent care 
complaining that his right knee had given away on August 28, 
2002, after stepping out of his truck.  Apparently he was 
walking without his crutches for two or three weeks prior to 
that incident, but had resumed using crutches since then.  He 
was given an Ace bandage and scheduled for an orthopedic 
consultation.  On October 3, 2002, an orthopedic consultation 
revealed range of motion in his right knee was from 0 degrees 
of extension to 130 degrees of flexion (note:  normal range 
of motion is from 0 to 140 degrees - see 38 C.F.R. § 4.71, 
Plate II).  He had an antalgic gait.  He had normal stability 
to varus/valgus, anterior/posterior testing and negative 
Lachman's and McMurray's examinations.  He had substantial 
quadriceps atrophy for which additional rehabilitation was 
recommended.  No further studies were recommended.  A six-
week follow-up report indicates he had some relief with the 
knee brace.  On objective examination, there was no effusion, 
laxity, or instability.



In the February 2003 rating decision at issue, the RO 
assigned a temporary total disability rating based on 
surgical or other treatment necessitating convalescence 
effective from May 1, 2002, to July 31, 2002.  Apparently 
this was based on the physician's prescribed six-week period 
of rehabilitation for the veteran.  Effective August 1, 2002, 
the RO assigned a 20 percent rating for his right knee 
disability.

The report of the February 2006 VA examination indicates the 
designated examiner was asked to provide a medical opinion 
concerning the period of convalescence following the 
veteran's May 2002 surgery.  And in  response, the examiner 
stated that a two-month convalescent period is usually 
adequate for this type of surgery.  But the examiner went on 
to point out the veteran in this particular case had an 
abnormal right knee history prior to the surgery, which 
included four prior surgeries.  So the examiner said he could 
not comment on the length of convalescence required in this 
particular circumstance without resorting to speculation.  In 
other words, it is just as likely as not the veteran required 
further convalescence than would normally be the case.

During the August 2006 Board hearing, the veteran said he has 
had instability since the May 2002 surgery and has had to use 
crutches to prevent falling (see Hr'g. Tr., pgs. 3-4).  He 
felt he had not gotten much better and continued to wear a 
brace (pgs. 4-5).  He believed he should have been given a 
total rating through October or November 2002 when he was 
issued the first knee brace 
(pgs. 8-9).  As mentioned, VA treatment records show he was 
actually given his first knee brace in July 2002.

There are no VA treatment records for August 2002, but 
presumably the veteran continued with physical therapy and 
showed some improvement since he reported that he stopped 
using his crutches two or three weeks prior to August 28, 
2002.  On that day, however, he reported that his knee gave 
way and he was unable to put weight on it.  Treatment records 
in September 2002 show continued complaints of pain and 
instability.  A September 9, 2002 record notes weakness of 
integrity of the medial cruciate ligament.  During the 
October 3, 2002 orthopedic consultation, however, there were 
no objective signs of instability or laxity and he had range 
of motion from 0 to 130 degrees - so lacking only 10 degrees 
of normal flexion.  This was actually better range of motion 
than reported prior to his May 2002 surgery.  So a total 
disability rating based on the need for convalescence is 
certainly not warranted beyond October 3, 2002.  

Prior to October 3, 2002, however, the evidence is less 
clear.  And for this reason, the Board finds that the 
evidence for and against granting an extension of the 
temporary total rating beyond August 1, 2002, is evenly 
balanced (i.e., in relative equipoise).  So the benefit of 
the doubt will be resolved in the veteran's favor and the 
temporary total rating extended to October 2, 2002.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See, too, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The temporary total disability rating based on the need for 
convalescence, which is in effect from May 1, 2002, is 
extended to October 2, 2002, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


